Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Craig Neiheisel on 02/24/2022. The claims as amended follow below. 

1.  (Currently Amended)  A vehicle comprising a towing hitch assembly comprising: 
a coupler portion, wherein the coupler portion is configured to be movable relative to a bumper of the vehicle such that the coupler portion is positioned farther from the bumper when the coupler portion is in an extended position than when the coupler portion is in a towing position; 
a locking mechanism operable to lock the coupler portion in the towing position; and 
a lock engagement sensor that outputs a signal indicative of whether or not the locking mechanism is in an unlocked position;
a processor communicatively coupled to the lock engagement sensor; and
a memory module communicatively coupled to the processor storing logic that, when executed, causes the processor to:
determine, based on the signal of the lock engagement sensor, whether or not the locking mechanism is in the unlocked position.

2. (Original)  The vehicle of claim 1, further comprising a retraction mechanism operatively coupled to the towing hitch assembly and configured to retract the coupler portion of the towing hitch assembly to the towing position.

3.  (Previously Presented)  The vehicle of claim 2, wherein, when executed, the logic causes the processor to:
retract the coupler portion of the towing hitch assembly with the retraction mechanism to the towing position.

4.  (Previously Presented)  The vehicle of claim 2, wherein, when executed, the logic causes the processor to lock the coupler portion in the towing position with the locking mechanism.  

5.  (Original)  The vehicle of claim 4, further comprising a user input device communicatively coupled to the processor that allows a vehicle operator to instruct the processor to do at least one of:
retract the coupler portion of the towing hitch assembly with the retraction mechanism; and
move the locking mechanism between a locked position and an unlocked position.

6.  (Previously Presented)  The vehicle of claim 1, further comprising:
a driving control system communicatively coupled to the processor,
wherein the processor executes logic to prohibit, with the driving control system, the vehicle from being placed in a drivable condition when the locking mechanism is in the unlocked position.

7.  (Original)  The vehicle of claim 3, further comprising a user input device communicatively coupled to the processor that allows a vehicle operator to instruct the processor to retract the coupler portion of the towing hitch assembly with the retraction mechanism. 

8.  (Canceled)  

9.  (Previously Presented)  A vehicle, comprising:
	a towing hitch assembly comprising:

a cable having a first end and a second end; 
	a retraction mechanism comprising a winding actuator configured to wind the cable such that a distance between the coupler portion and the bumper of the vehicle is reduced when the coupler portion is moved from the extended position to the towing position, wherein the first end of the cable is coupled to the coupler portion and the second end of the cable is coupled to the retraction mechanism; 
a locking mechanism operable to lock the coupler portion in the towing position; 
a lock engagement sensor that outputs a signal indicative of whether or not the locking mechanism is in an unlocked position; 
a processor communicatively coupled to the lock engagement sensor; and
a memory module communicatively coupled to the processor storing logic that, when executed, causes the processor to:
determine, based on the signal of the lock engagement sensor, whether or not the locking mechanism is in the unlocked position.

10.  (Canceled)  

11. (Previously Presented)  The vehicle of claim 9, wherein, when executed, the logic causes the processor to wind the cable with the winding actuator to reduce the distance between the coupler portion and the bumper of the vehicle.

12. (Previously Presented)  The vehicle of claim 11, wherein the locking mechanism is communicatively coupled to the processor.  

13.  (Original)  The vehicle of claim 12, further comprising a user input device communicatively coupled to the processor that allows a vehicle operator to instruct the processor to do at least one of:
retract the coupler portion with the winding actuator; and


14.  (Previously Presented)  The vehicle of claim 12, further comprising:
a driving control system communicatively coupled to the processor, 
wherein the processor executes the logic to prohibit, with the driving control system, the vehicle from being placed in a drivable condition when the locking mechanism is in the unlocked position.

15.  (Original)  The vehicle of claim 11, further comprising a user input device communicatively coupled to the processor that allows a vehicle operator to instruct the processor to retract the coupler portion with the winding actuator.

16.  (Currently Amended)  [[A ]]The vehicle of claim 1, wherein
	[[a ]]the towing hitch assembly comprising:

a toothed rack that is at least one of formed on an outer surface of the coupler portion and coupled to the outer surface of the coupler portion; and
	the vehicle comprising a retraction mechanism comprising a gear configured to engage the toothed rack to move the coupler portion to reduce a distance between the coupler portion and the bumper of the vehicle when the coupler portion is moved from the extended position to the towing position.

17. (Currently Amended)  The vehicle of claim 16 wherein
	[[a]]the processor is communicatively coupled to the retraction mechanism;  and 
	[[a]] the memory module communicatively coupled to the processor [[that ]]further stores logic that, when executed by the processor, causes the gear to traverse the toothed rack to reduce the distance between the coupler portion and the bumper the vehicle.

18. (Canceled)  

19.  (Currently Amended)  The vehicle of claim 16[[18]], further comprising a user input device communicatively coupled to the processor that allows a vehicle operator to instruct the processor to do at least one of:
retract the coupler portion with the gear; and
move the locking mechanism between a locked position and [[an]]the unlocked position.

20.  (Currently Amended)  The vehicle of claim 16[[18]], further comprising:
a driving control system communicatively coupled to the processor

the processor executes logic to prohibit, with the driving control system, the vehicle from being placed in a drivable condition when the locking mechanism is in the unlocked position.

21.  (Previously Presented)  The vehicle of claim 16, further comprising a receiver, wherein the coupler portion is positioned within the receiver, and the gear engages the coupler portion through an opening formed within a sidewall of the receiver.

REASONS FOR ALLOWANCE

	As supported by the Patent Trial and Appeal Board decision dated 02/08/2022 the prior cited art of Thibodeaux (US Patent No. US 7,290,755 hereinafter “Thibodeaux”) in view of Olesen et al. (US Pre-Granted Publication No. US 2016/0280023 A1 hereinafter “Olesen”) further in view of Woolf et al. (US Pre-Granted Publication No. US 2015/0137482 A1 hereinafter “Woolf”) fails to disclose “A vehicle comprising a towing hitch assembly comprising: a coupler portion, wherein the coupler portion is configured to be movable relative to a bumper of the vehicle such that the coupler portion is positioned farther from the bumper when the coupler portion is in an extended position than when the coupler portion is in a towing position; a locking mechanism operable to lock the coupler portion in the towing position; and a lock engagement sensor that outputs a signal indicative of whether or not the locking mechanism is in an unlocked position; a processor communicatively coupled to the lock engagement sensor; and a memory module communicatively coupled to the processor storing logic that, when executed, causes the processor to: determine, based on the signal of the lock engagement sensor, whether or not the locking mechanism is in the unlocked position.” 

	For these reasons, claims 1-7, 9, 11-17, and 19-21 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664